 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALICIA HERNANDEZ DE MUNOZ,                           Case No. 1:18-cv-00483-SAB

12                   Plaintiff,                           ORDER RE STIPULATION TO EXTEND
                                                          BRIEFING SCHEDULE
13           v.
                                                          (ECF No. 15)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          On December 17, 2018, Plaintiff filed a stipulation whereby the parties agreed to an

18 extension of time for Plaintiff to file her opening brief.         (ECF No. 15.)      Pursuant to the

19 stipulation of the parties, IT IS HEREBY ORDERED that:
20          1.      Plaintiff’s opening brief shall be filed on or before January 11, 2019;

21          2.      Defendant’s response shall be filed on or before February 11, 2019; and

22          3.      Plaintiff’s reply, if any, shall be filed on or before February 26, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        December 17, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
